Name: Commission Regulation (EC) No 553/94 of 11 March 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 94 Official Journal of the European Communities No L 69/13 COMMISSION REGULATION (EC) No 553/94 of 11 March 1994 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 1 2 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy as amended by Regulation (EC) No 3528/93 ^, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 439/94 Q, as last amended by Regulation (EC) No 508/94 (8) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (n) as fixed in the Annex to amended Regulation (EC) No 439/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 12 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 57, 1 . 3 . 1994, p. 9 . (8) OJ No L 64, 8 . 3 . 1994, p. 15 . O OJ No L 168 , 25. 6 . 1974, p . 7. ( 10) OJ No L 202, 26. 7. 1978 , p . 8 . (") OJ No L 155, 26. 6 . 1993, p . 29. No L 69/14 Official Journal of the European Communities 12. 3 . 94 ANNEX to the Commission Regulation of 11 March 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) CN code Import levies Q ACP Third countries (other than ACP) CN code Import levies 0 ACP Third countries (other than ACP) 1102 20 10 165,78 171,82 1102 20 90 93,94 96,96 1103 13 10 165,78 171,82 1103 1390 93,94 96,96 1103 21 00 175,66 181,70 1103 29 40 165,78 171,82 110419 10 175,66 181,70 1104 19 50 165,78 171,82 110423 10 147,36 150,38 1104 23 30 147,36 150,38 1104 23 90 93,94 96,96 1104 29 11 129,79 132,81 1104 29 31 156,14 159,16 11042991 99,54 102,56 110430 10 73,19 79,23 1104 30 90 69,08 75,12 1106 20 90 1 44,65 (2) 168,83 1108 11 00 214,70 235,25 1108 12 00 148,28 168,83 1108 1300 148,28 168,830 1108 1400 74,13 168,83 1108 1990 74,13 (2) 168,83 1109 00 00 * 390,36 571,70 1702 30 51 193,41 290,13 1702 30 59 148,28 214,77 1702 30 91 193,41 290,13 1702 30 99 148,28 214,77 1702 40 90 148,28 214,77 1702 90 50 148,28 214,77 1702 90 75 202,62 299,34 1702 90 79 140,91 207,40 2106 90 55 148,28 214,77 2303 10 11 184,20 365,54 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1 1 06 20,  arrow-root starch falling within CN code 1108 19 90. (*) Pursuant to amended Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes . f) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (8) Under the terms of amended Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .